—In an action, inter alia, to recover damages arising from the construction of a house, the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Orange County (Slobod, J.), dated July 24, 2000, as granted the motion of the defendants Albert Russell and Julie Russell to vacate a prior order of the same court, dated February 29, 2000, granting the plaintiff’s motion for summary judgment on its first, second, fifth, sixth, seventh, and eighth causes of action insofar as asserted against them, entered on their default in opposing.
Ordered that the order is affirmed insofar as appealed from, with costs.
In support of the motion by the defendants Albert Russell and Julie Russell to vacate an order dated February 29, 2000, granting the plaintiff summary judgment on various causes of action, which was entered on their default in opposing, the Russells adequately demonstrated both a reasonable excuse for their default and a meritorious defense (see, Gourdet v Hershfeld, 277 AD2d 422; Wynne v Wagner, 262 AD2d 556; Roussodimou v Zafiriadis, 238 AD2d 568; CPLR 5015 [a] [1]). Thus, the Supreme Court providently exercised its discretion in granting their motion. Ritter, J. P., Florio, H. Miller and Crane, JJ., concur.